UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

SKYDIVE SUFFOLK, INCORPORATED,
Plaintiff-Appellant,

v.
                                                                      No. 97-1715
ZACHARY SCOTT STROUPE; STANDARD
AIRCRAFT PARTS, INCORPORATED,
Defendants-Appellees.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Leonie M. Brinkema, District Judge.
(CA-96-936-A)

Submitted: December 30, 1997

Decided: January 22, 1998

Before HALL, HAMILTON, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Joseph D. Kuchta, KUCHTA & BRINKER, Washington, D.C., for
Appellant. Barry C. Hansen, GILMAN & PANGIA, Washington,
D.C., for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Skydive Suffolk (Skydive) appeals the district court's order grant-
ing it consequential damages of $1,961 against Zachary Stroupe and
Standard Aircraft Parts, Inc. (Stroupe), for failing to perform an air-
craft engine overhaul within an agreed-upon time frame. On appeal,
Skydive contends that the district court erred by excluding the lay
opinion testimony of Pat Bowler concerning his estimate of the dam-
ages caused by Stroupe's delay. According to Skydive, Bowler's tes-
timony would have established that Skydive suffered over $58,000 in
direct and consequential damages. Finding no reversible error, we
affirm the order of the district court.

In March 1995, Skydive hired Stroupe to overhaul an airplane
engine. Stroupe overhauled the engine and returned it to Skydive in
May 1995. Without knowing that the engine was not airworthy, Sky-
dive paid Stroupe $11,909. Failing to persuade Stroupe to fix the
engine, Skydive hired another contractor to make the repairs. The
engine was returned to service in July 1995.

Skydive filed suit, claiming that Stroupe's failure to timely deliver
an airworthy engine resulted in direct damages of $7,039.66 and con-
sequential damages of $51,230 in lost profits. Skydive sought to offer
as evidence several years of its profit and loss (P&L) statements and
the expert testimony of Pat Bowler, a certified public accountant and
experienced skydiver. However, Skydive did not timely identify
Bowler as an expert witness; thus, the court excluded Bowler from
testifying as an expert. Although Bowler could not testify as an
expert, the court allowed Bowler to testify to his observations as a
skydiver as long as he did not offer his opinions regarding Skydive's
P&L statements. Skydive contends that Bowler's lay opinion about
Skydive's financial records was crucial to the issue of damages, and,
consequently, that the exclusion of Bowler's testimony materially
affected the outcome of the trial.

This circuit gives broad discretion to trial judges sitting as fact
finders to sift through expert and lay testimony to find the truth. See
Sparks v. Gilley Trucking Co., 992 F.2d 50, 53 (4th Cir. 1993). Bowl-

                    2
er's lay testimony concerning Skydive's lost profits was unnecessary
because the P&L statements were not complex. The district court
found the P&L statements straightforward and explanatory witness
testimony unnecessary. The court was able to review several years of
Skydive's finances and determine for itself exactly what impact
Stroupe's failure to timely deliver the overhauled aircraft engine had
upon Skydive's profits. Moreover, Bowler's proposed testimony was
cumulative because Bowler merely proposed to testify about financial
records that had already been admitted into evidence. Thus, the court
did not abuse its discretion by excluding Bowler's testimony. The
court had the necessary information to determine the amount of dam-
ages suffered by Skydive, and relevant evidence may be excluded in
a bench trial because it is cumulative. See Schultz v. Butcher, 24 F.3d
626, 632 (4th Cir. 1994).

Accordingly, we affirm the district court's judgment. Additionally,
we grant Skydive's motion to file a supplemental appendix. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    3